Fourth Court of Appeals
                                San Antonio, Texas

                                     JUDGMENT
                                   No. 04-13-00911-CR

                                Terry Larance JACKSON,
                                        Appellant

                                            v.

                                  The STATE of Texas,
                                        Appellee

                From the 186th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2012CR10320
                      Honorable Maria Teresa Herr, Judge Presiding

  BEFORE CHIEF JUSTICE MARION, JUSTICE ANGELINI, AND JUSTICE BARNARD

       In accordance with this court’s opinion of this date, the trial court’s judgment is
AFFIRMED AS MODIFIED. We order the trial court’s judgment modified to delete the
imposition of attorney’s fees.

      SIGNED February 4, 2015.


                                             _____________________________
                                             Marialyn Barnard, Justice